Decision.—Judgment affirmed, unanimously, on the ground that the action is trespass de bonis.
Note.—It is not necessary that a return of a justice of the peace to a certidrari should show that he waited one hour after the time for the return of the process, (2 i?. S„ 234, § 46,) before he entered judgment. The court will intend that the justice waited the requisite time.
*359It is a settled principle, that before a judgment can be reversed it must appear affirmatively that the justice has erred.
A declaration in a justice's court may be so general and informal as to be bad on special demurrer, but good on general demurrer. And in such case the common pleas on certiorari (2 jR. S. 257, § 181) is authorized to disregard technical omissions, imperfections or defects, not affecting the merits, and give judgment as the right of the matter may.appear. (See also-2 R. S. 424, § 7, providing for amendment of pleadings, fyc.)
Where the declaration was for trespass and for breaking in and destroying and taking from the plaintiffs’ premises certain boards, &c.; and the proof was that the defendant took boards, about fifty -gnosis, from plaintiffs’ fence, Sec.,-— held, that the evidence was sufficient to authorize a court or jury, at least, to infer a breaking in the premises, from which the boards were taken.
It is not necessary that it should appear affirmatively, that the premises, on which a trespass alleged to have been committed, were situated in the county where the justice of the peace resides. The legislature has conferred jurisdiction upon justices of the ¡peace (2 R. p. 225, § 2; Laws, 1840, ch. 317, § 2) of the action of trespass on lands, whether the cause of action arise in the county where the justice resides or not.
Although courts of common pleas had not original jurisdiction in such actions of trespass, &e., (arising out of the county,) yet they had jurisdiction on certiorari or on appeal from justices’ courts in such cases.
Where it appears that a justice of the peace, in an action of trespass on lands, has jurisdiction of the parties and generally of the subject matter, an appellate court will not intend that the trespass was committed on lands situated out of the state.

Not reported in this court.